UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06445 The Herzfeld Caribbean Basin Fund, Inc. (Exact name of registrant as specified in charter) PO Box 161465, Miami, FL (Address of principal executive offices) (Zip code) (Name and address of agent for service) Registrant's telephone number, including area code: 305-271-1900 Date of fiscal year end: 6/30 Date of reporting period: year-ended 6/30/10 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. SEC 2451 (4-03) Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. Meeting Date Range: 1-July-2009 To 30-Jun-2010 CORPORACION INTERAMERICANA DE ENTRETENIMIENTO SAB Security: P3142L109 Meeting Type: Ordinary General Meeting Ticker: Meeting Date: 10-Jul-2009 ISIN MXP201161017 Vote Deadline Date: 06-Jul-2009 Agenda Management Total Ballot Shares: Last Vote Date: 01-Jul-2009 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Approve to carry out a capital increase in the variable part of the Company's share capital, under the terms and conditions that are passed by the general meeting itself Management For 0 0 0 2 Ratify the designation of the Members of the Board of Directors and the Audit and Corporate Practices Committee Management For 0 0 0 3 Approve the designation of special delegates who will carry out the resolutions passed by this general meeting and if relevant, formalize them Management For 0 0 0 4 PLEASE NOTE THAT THIS IS A REVISION DUE TO RECEIPT OF CONSERVATIVE CUT-OFF DATE. IF YOU HAVE ALREADY SENT IN YOUR VOTES, PLEASE DO NOT RETURN THIS PROXY FORM UNLESS YOU DECIDE TO AMEND YOUR ORIGINAL INSTRUCTIONS. THANK YOU. Non-Voting None Non Voting MEXICHEM SAB DE CV Security: P57908132 Meeting Type: Ordinary General Meeting Ticker: Meeting Date: 03-Aug-2009 ISIN MX01ME050007 Vote Deadline Date: 28-Jul-2009 Agenda Management Total Ballot Shares: Last Vote Date: 22-Jul-2009 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Approve to carry out an increase in the variable part of the share capital of the Company, in accordance with the terms and conditions that the meeting itself approves Management For 0 0 0 2 Approve the designation of delegates who will carry out and formalize the resolutions passed by the meeting Management For 0 0 0 GRUMA SAB DE CV Security: P4948K121 Meeting Type: Ordinary General Meeting Ticker: Meeting Date: 07-Aug-2009 ISIN MXP4948K1056 Vote Deadline Date: 03-Aug-2009 Agenda Management Total Ballot Shares: Last Vote Date: 16-Jul-2009 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Authorize the Company, in accordance with that which is provided for by Article 47 of the Securities Market Law, to enter into transactions for an amount equal to or greater than 20% of the consolidated assets of the Company, including signing credit contracts, addenda changing financing contracts in effect and the granting of guarantees in favor of certain institutions and financial creditors of the Company Management For 0 0 0 2 Approve to grant special authority for ownership acts Management For 0 0 0 3 Approve the designation of special delegates who will carry out and formalize the resolutions passed by the meeting Management For 0 0 0 4 Approve the minutes that are prepared Management For 0 0 0 GRUPO ELEKTRA SA DE CV, CIUDAD DE MEXICO Security: P4948K121 Meeting Type: ExtraOrdinary General Meeting Ticker: Meeting Date: 17-Aug-09 ISIN MX01EL000003 Vote Deadline Date: 7-Aug-09 Agenda Total Ballot Shares: Last Vote Date: Item Proposal Proponent Recommendation For Against Abstain Take No Action PLEASE NOTE THAT ONLY MEXICAN NATIONALS MAY PARTICIPATE IN THIS MEETING THEREFORE THESE SHARES HAVE NO VOTING RIGHTS. Non-Voting NONE 1. Presentation, discussion and if relevant, approval of the proposal and terms to restructure the Auxiliary Committee of the Board of Directors of the Company, and as a consequence, the membership and functioning of the Audit and Corporate Practices Committees. Non-Voting NONE Presentation, discussion and if relevant, approval of the proposal and terms to merge Grupo Mercantil Finemsa, S.A. De C.V., and Servicios De Gestion Corporativa Barsam, S.A. De C.V., the 2 preceding ones as the companies being merged with Grupo Elektra, S.A. De C.V. as the Company carry out the merger, and determination to carry out the merger. Non-Voting NONE Presentation, discussion, and if relevant, approval of the proposal and terms to partially ammend the Corporate Bylaws of the Company. Non-Voting NONE Revocation and granting of powers or attorney of the Company. Non-Voting NONE Appointment of special delgates of the meeting, to appear before a notary public to file of the minutes and carry out their registration in the public Registry of Commerce, as well as to carry out all the measures that they may be required to fulfill the resolutions passed. Non-Voting NONE SIDERURGICA VENEZOLANA "SIVENSA", S.A. Security: Meeting Type: Special Ticker: Meeting Date: 01-Sep-2009 ISIN US8258657027 Vote Deadline Date: 27-Aug-2009 Agenda Management Total Ballot Shares: 79 Last Vote Date: 27-Aug-2009 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 AS A CONTINUATION OF THE REPURCHASE PROGRAM OF THE COMPANY'S SHARES, TO CONSIDER AND RESOLVE ABOUT THE PROPOSAL CONTAINED IN THE REPORT TO BE SUBMITTED BY THE BOARD OF DIRECTORS REGARDING THE IMPLEMENTATION OF THE THIRD PHASE OF SUCH PROGRAM. Management None 79 0 0 0 SIDERURGICA VENEZOLANA "SIVENSA", S.A. Security: Meeting Type: Special Ticker: SDNVY Meeting Date: 01-Sep-2009 ISIN US8258656037 Vote Deadline Date: 27-Aug-2009 Agenda Management Total Ballot Shares: Last Vote Date: 27-Aug-2009 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 AS A CONTINUATION OF THE REPURCHASE PROGRAM OF THE COMPANY'S SHARES, TO CONSIDER AND RESOLVE ABOUT THE PROPOSAL CONTAINED IN THE REPORT TO BE SUBMITTED BY THE BOARD OF DIRECTORS REGARDING THE IMPLEMENTATION OF THE THIRD PHASE OF SUCH PROGRAM. Management None 0 0 0 CEMEX SAB DE CV Security: P22561321 Meeting Type: ExtraOrdinary General Meeting Ticker: Meeting Date: 04-Sep-2009 ISIN MXP225611567 Vote Deadline Date: 31-Aug-2009 Agenda Management Total Ballot Shares: Last Vote Date: 27-Aug-2009 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 PLEASE NOTE THAT THIS SECURITY CONSISTS OF CPO UNITS AND IS COMPRISED OF 2 CLASS A SHARES AND 1 CLASS B SHARE. WHILE NON- MEXICAN HOLDERS OF CPOS HAVE NO VOTING RIGHTS WITH RESPECT TO THE CLASS A SHARES INCLUDED IN THE CPOS, THEY DO HAVE VOTING RIGHTS FOR THE CLASS B SHARES INCLUDED IN SUCH UNITS. Non-Voting None Non Voting 2 Approve to increase the share capital in its variable part, and to issue bonds convertible into shares, for which it proposes the issuance of up to 4,800,000,000 unsubscribed shares to be retained in treasury, to be subscribed later by the investing public through public offer, under the terms of Article 53 of the Securities Market Law, or if relevant to carry out the conversion of the bonds that are issued in accordance with Article 210(A) of the General Securities and Credit Operations Law, without, in both cases, the pre- emptive rights to subscribe being applicable; the shares representing the increase in capital will be represented by Ordinary Bond Certificates ['Cemex Cpo'] that will be each be referred to three common shares, and it being proposed that the public offer and, if relevant, the issuance of bonds, be carried out within a period of 24 months Management For 0 0 0 3 Approve the designation of the person or people who are responsible for formalizing the resolutions that are passed Management For 0 0 0 CEMEX, S.A.B. DE C.V. Security: Meeting Type: ExtraOrdinary General Meeting Ticker: Meeting Date: 04-Sep-2009 ISIN MXP225611567 Vote Deadline Date: 21-Aug-09 Agenda Total Ballot Shares: N/A Last Vote Date: N/A Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Resolution regarding a proposal of the board of directors to increase the variable portion of the capital stock, and to issue bonds convertable into shares; for which purpose a proposal will be made to issue up to 4.8 billion unsubscribed shares, to be initially held in the company's treasury and subsequently subscribed by the investing public through a public offer, in terms of article 53 of the Securities Market Law or, if applicable, to effect the conversation of bonds issued pursuant to article 210 Bis of Negotiable Instruments and Credit Transactions Law; preemptive subscription rights shall not be available in either case. The shares representing the increase in the capital stock will be represented by ordinary participation certificates ("CEMEX.CPO"), each CPO representing three ordinary shares. The proposal will be that the public offer and, if applicable, the issuance of convertible bonds, be carried out within a period of 24 months. For CEMEX, S.A.B. DE C.V. Security: Meeting Type: Special Ticker: CX Meeting Date: 04-Sep-2009 ISIN US1512908898 Vote Deadline Date: 31-Aug-2009 Agenda Management Total Ballot Shares: Last Vote Date: 27-Aug-2009 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 RESOLUTION REGARDING A PROPOSAL OF THE BOARD OF DIRECTORS TO INCREASE THE VARIABLE PORTION OF THE CAPITAL STOCK, AND TO ISSUE BONDS CONVERTIBLE INTO SHARES; FOR WHICH PURPOSE A PROPOSAL WILL BE MADE TO ISSUE UP TO 4.8 BILLION UNSUBSCRIBED SHARES, TO BE INITIALLY HELD IN THE COMPANY'S TREASURY AND SUBSEQUENTLY SUBSCRIBED BY THE INVESTING PUBLIC THROUGH A PUBLIC OFFER, IN TERMS OF ARTICLE 53 OF THE SECURITIES MARKET LAW OR, IF APPLICABLE, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For 0 0 0 TEEKAY CORPORATION Security: Y8564W103 Meeting Type: Annual Ticker: TK Meeting Date: 09-Sep-2009 ISIN MHY8564W1030 Vote Deadline Date: 08-Sep-2009 Agenda Management Total Ballot Shares: Last Vote Date: 05-Aug-2009 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 DIRECTOR Management For 1 DR. IAN D. BLACKBURNE 0 0 0 2 J. ROD CLARK 0 0 0 3 C. SEAN DAY 0 0 0 ULTRAPETROL (BAHAMAS) LIMITED Security: P94398107 Meeting Type: Annual Ticker: ULTR Meeting Date: 21-Oct-2009 ISIN BSP943981071 Vote Deadline Date: 20-Oct-2009 Agenda Management Total Ballot Shares: Last Vote Date: 01-Oct-2009 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 TO VOTE FOR, AGAINST OR WITHHOLD FROM VOTING ON THE APPROVAL OF THE FINANCIAL STATEMENTS OF THE COMPANY FOR THE YEAR ENDED 31 DECEMBER, 2 Management For 0 0 0 2 RE-ELECTION OF DIRECTOR: FELIPE MENENDEZ ROSS Management For 0 0 0 3 RE-ELECTION OF DIRECTOR: RICARDO MENENDEZ ROSS Management For 0 0 0 4 RE-ELECTION OF DIRECTOR: JAMES F. MARTIN Management For 0 0 0 5 RE-ELECTION OF DIRECTOR: TESEO BERGOGLIO Management For 0 0 0 6 RE-ELECTION OF DIRECTOR: LEONARD J. HOSKINSON Management For 0 0 0 7 RE-ELECTION OF DIRECTOR: MICHAEL C. HAGAN Management For 0 0 0 8 RE-ELECTION OF DIRECTOR: GEORGE WOOD Management For 0 0 0 9 TO RATIFY AND CONFIRM ALL ACTS, TRANSACTIONS AND PROCEEDINGS OF DIRECTORS, OFFICERS AND EMPLOYEES OF THE COMPANY FOR THE FINANCIAL YEAR ENDED 31 DECEMBER, 2, OFFICERS AND EMPLOYEES AGAINST ALL CLAIMS, ACTIONS AND PROCEEDINGS THAT MAY BE BROUGHT AGAINST THEM AS A RESULT OF ANY ACT PERFORMED OR OMITTED BY ANY OF THEM. Management For 0 0 0 CUBAN ELECTRIC COMPANY Security: Meeting Type: Annual Ticker: CGAR Meeting Date: 10-Nov-2009 ISIN US2296151093 Vote Deadline Date: 09-Nov-2009 Agenda Management Total Ballot Shares: Last Vote Date: 02-Oct-2009 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 DIRECTOR Management For 1 MATTHEW BROAD 0 0 0 2 IRVING LITTMAN 0 0 0 3 DEBORAH O'CONNOR 0 0 0 AMERICA MOVIL SAB DE CV, MEXICO Security: P0280A119 Meeting Type: Ordinary General Meeting Ticker: Meeting Date: 01-Dec-2009 ISIN MXP001691015 Vote Deadline Date: 24-Nov-2009 Agenda Management Total Ballot Shares: Last Vote Date: 19-Nov-2009 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 PLEASE NOTE THAT THIS IS AN AMENDMENT TO MEETING ID 636 Non-Voting None Non Voting 2 Approve so that, with a charge against the retained profits account, a dividend is paid, in cash, from the balance of the consolidated net tax profits to which reference is made in the Income Tax Law in the amount of MXN 0.50 for each one of the shares of series AA, A and L representative of the share capital of the Company, payable in one single payment according to that which the general meeting decides, subject to the total amount that results from the related adjustments from the repurchase and placement of own shares, among other corporate events that change the number of shares in circulation at the time the dividend is paid; resolutions in this regard Management For 0 0 0 3 Approve the report concerning the compliance with the tax obligations for which the Company is responsible for the 2008 FY, to which there is reference in Article 86, Paragraph XX of the Income Tax Law; resolutions in this regard Management For 0 0 0 0 4 Approve the designation of delegates who will carry out the resolutions passed by this general meeting and, if relevant, formalize them as appropriate; resolutions in this regard Management For 0 0 0 0 AMERICA MOVIL SAB DE CV, MEXICO Security: N/A Meeting Type: Ordinary General Meeting Ticker: Meeting Date: 01-Dec-2009 ISIN MXP001691213 Vote Deadline Date: 24-Nov-2009 Agenda Total Ballot Shares: N/A Last Vote Date: 19-Nov-2009 Item Proposal Proponent Recommendation For Against Abstain Take No Action PLEASE NOTE THAT THIS IS A REVISION DUE TO RECEIPT OF ACTUAL RECORD DATE. IF YOU HAVE ALREADY SENT IN YOUR VOTES, PLEASE DO NOT RETURN THIS PROXY FORM UNLESS YOU DECIDE TO AMEND YOUR ORIGINAL INSTRUCTIONS. THANK YOU. Non-Voting None Non Voting 1 Approve, under the retained earnings account, to pay a dividend in cash from the account balance of consolidated net taxable income referred to Income Tax Law in the amount of MXN 0.50 each for the shares of the Series "AA", "A" and "L" in the capital of the Company, payable in a single payment as agreed by the assembly; the total amount would be the subject to the adjustments resulting from or repositioning repurchase its own shares, among other shares outstanding at the tiem of payment of the dividend. Management For 2 Receive the reporrt on compliance with the tax obligations of the Company for the FY 2008, referred to Article 86, Section XX of the Income Tax Law. Management For 3 Appoint the delegates to give effort to the resolutions adopted by this assembly and, where appropriate, the formalized as appropriate. Management For TELEFONOS DE MEXICO S A B DE C V Security: P90413132 Meeting Type: Ordinary General Meeting Ticker: Meeting Date: 01-Dec-2009 ISIN MXP904131325 Vote Deadline Date: 24-Nov-2009 Agenda Management Total Ballot Shares: Last Vote Date: 19-Nov-2009 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Approve the presentation and, as the case may be, approval of a Board of Directors, proposal, in order to pay an Extraordinary Dividend in cashof MXP 0.40 per each outstanding share, against the Company's Accumulated Profits, payable in one installment as of 17 DEC 2009; resolutions in connection thereto Management For 0 0 0 2 Approve the agreements on the formalization and compliance with the resolutions adopted by the meeting and appointment of special delegates Management For 0 0 0 GRUPO MEXICO SAB DE CV Security: P49538112 Meeting Type: Ordinary General Meeting Ticker: Meeting Date: 04-Dec-2009 ISIN MXP370841019 Vote Deadline Date: 30-Nov-2009 Agenda Management Total Ballot Shares: Last Vote Date: 23-Nov-2009 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Approve, if relevant, the plan for the reorganization of the subsidiary of the Company called Asarco LLC., resolutions in this regard For 0 0 0 2 Approve the designation of delegates who will carry out and formalize the resolutions passed by this general meeting, resolutions in this regard For 0 0 0 GRUPO TELEVISA, S.A.B. Security: 40049J206 Meeting Type: Special Ticker: TV Meeting Date: 10-Dec-2009 ISIN US40049J2069 Vote Deadline Date: 07-Dec-2009 Agenda Management Total Ballot Shares: Last Vote Date: 01-Dec-2009 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 PROPOSAL IN CONNECTION WITH A DIVIDEND PAYMENT TO THE SHAREHOLDERS; RESOLUTIONS IN THIS REGARD. Management For 0 0 0 2 APPOINTMENT OF DELEGATES WHO WILL CARRY OUT AND FORMALIZE THE RESOLUTIONS ADOPTED AT THIS MEETING. Management For 0 0 0 TELMEX INTERNACIONAL SAB DE CV Security: P9043M104 Meeting Type: Ordinary General Meeting Ticker: Meeting Date: 15-Dec-2009 ISIN MX01TE090014 Vote Deadline Date: 09-Dec-2009 Agenda Management Total Ballot Shares: Last Vote Date: 30-Nov-2009 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Ratify the appointment of a provisional Director; resolutions in connection thereto Management For 0 0 0 2 Appoint a Director; resolutions in connection thereto Management For 0 0 0 3 Receive the report on the compliance of the obligation contained in Article 86, paragraph XX of the Income Tax Law; resolutions in connection thereto Management For 0 0 0 4 Appoint the delegates to carry out and formalize the resolutions adopted by the meeting; resolutions in connection thereto Management For 0 0 0 WAL-MART DE MEXICO SAB DE CV, MEXICO Security: P98180105 Meeting Type: ExtraOrdinary General Meeting Ticker: Meeting Date: 22-Dec-2009 ISIN MXP810081010 Vote Deadline Date: 16-Dec-2009 Agenda Management Total Ballot Shares: Last Vote Date: 11-Dec-2009 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Receive the report from the Board of Directors concerning the acquisition of Wal-Mart Central America Management For 0 0 0 2 Approve the proposal regarding the merging of the Company, in its position as Absorbing Company, with WM Maya S. DE R.L DE C.V, as the Absorbed Company, prior approval of the financial statements that will be form the basis of the merger and the respective merger agreement Management For 0 0 0 3 Amend the Corporate Bylaws that reflect the increase in capital and the issuance of the new shares that represent the mentioned increase as a consequence of the proposed merger Management For 0 0 0 4 Approve the designation of the person or people who, in representing the general meeting, will have to perform its resolutions and file the minutes of the meeting Management For 0 0 0 KIMBERLY-CLARK DE MEXICO SAB DE CV Security: P60694117 Meeting Type: Ordinary General Meeting Ticker: Meeting Date: 25-Feb-10 ISIN MXP810081010 Vote Deadline Date: 19-Feb-10 Agenda Total Ballot Shares: Last Vote Date: Item Proposal Proponent Recommendation For Against Abstain Take No Action PLEASE NOTE THAT ONLY MEXICAN NATIONALS MAY PARTICIPATE IN THIS MEETING. IF YOU ARE A MEXICAN NATIONAL AND WOULD LIKE TO SUBMIT YOUR VOTE ON THIS MEETING PLEASE CONTACT YOUR CLIENT SERVICE REPRESENTATIVE. THANK YOU. Non-Voting I Presentation and, if relevant, approval of the report from the General Mercantile Companies Law, accomplished by the opinion of the Outside Auditor, regarding the operations and results of the Company for the fiscal year that ended on 31 DEC 2009, as well as the opinion of the board of directors regarding the content of said report, presentation and, if relevant, approval of the report from the board of Directors that is referred to in Article 172, Line B, of the General Mercantile Companies Law in which the main accounting and information policies and criteria followed in the preperation of the financial information of the Company are contained, presentation and, if relevant, approval of the financial statements of the Company to 31 DEC 2009, both individual and consolidated, and the allocation of results from the fiscal year, presentation and, if relevant, approval of the report regarding the fulfillment of the tax obligations that are the responsibility of the Company, presentation and, if relevant, approval of the annual report regarding the activities carried out by the Audit and Corporate Practices Committee; resolutions in this regard. Non-Voting II Presentation and, if relevant, approval of a proposal from the Board of Directors to pay a cash dividend, coming from the balance of the net fiscal profit account in the amount of MXN shares without par value in circulation from the series A and B, as well as to each one of the special series T Shares that is assigned, said dividend will be paid in four installments of MXN 0.8. per share, on 8 APR, 8 JUL, 7 OCT and 2 DEC, 2010; resolutions in this regard. Non-Voting III Appointment and/or ratification, of the members of the Board of Directors, both full an alternate, as well as the chairperson of the Audit and Corporate Practices Committee, determination regarding the independence of the Members of the Board of Directors of the Company, in accordance with that which is established in Article 26 of the Securities Market Law; resolutions in this regard. Non-Voting IV Remuneration to the Members of the Board of Directors and of the Seperate Committees, both full and alternate, as well as for the secretary of the company; resolutions in this regard. Non-Voting V Presentation and, if relevant, approval of the report from the Board of Directors regarding the policies of the Company in regard to acquisition of its own shares and, if relevant, placement of the same propsoal to cancel up to 16,109,100 common, nominative shares with no par value, from Class I, representative of the fixed part of the share capital, coming from the share repurchase program that are in the Company's treasury, of which 8,158,100 are Series A and 7,951,000 are Series B, proposal, and if relevant, approval of the maximum amount of funds that can be allocated to the purchase of our own shares for the 2010 fiscal year, proposal and, if relevant, approval of the amendment of Article 5 of the Corporate Bylaws of the Company, to reflect the corresponding decrease in the fixed part of the share capital; resolutions in this regard. Non-Voting VI Designation of delegates who will formalize and carry out the resolutions passed by the Annual and EGM of shareholders. Non-Voting WAL-MART DE MEXICO SAB DE CV, MEXICO Security: P98180105 Meeting Type: Ordinary General Meeting Ticker: Meeting Date: 11-Mar-2010 ISIN MXP810081010 Vote Deadline Date: 04-Mar-2010 Agenda Management Total Ballot Shares: Last Vote Date: 16-Feb-2010 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Receive the report from the Board of Directors Management For 0 0 0 2 Receive the report from the General Director Management For 0 0 0 3 Receive the report from the Audit and Corporate Practices Committees Management For 0 0 0 4 Approve the financial information to 31 DEC 2009 Management For 0 0 0 5 Receive the report regarding the situation of the fund for the repurchase of shares Management For 0 0 0 6 Approve the plan to cancel repurchased shares of the Company that are currently held in treasury Management For 0 0 0 7 Approve the plan for the allocation of results for the period running from 01 JAN to 31 DEC 2009 Management For 0 0 0 8 Approve the plan for the payment of a dividend of MXN 0.70 per share Management For 0 0 0 9 Amend Article 5 of the Corporate ByLaws Management For 0 0 0 10 Approve the report regarding the fulfillment of fiscal obligations Management For 0 0 0 11 Approve the report regarding the Employee Stock Plan Management For 0 0 0 12 Approve the report from the Wal-Mart De Mexico Foundation Management For 0 0 0 13 Approve the report regarding the acquisition and integration of Wal Mart Central America Management For 0 0 0 14 Ratify the acts of the Board of Directors during 2009 Management For 0 0 0 15 Appointment of the Members of the Board of Directors Management For 0 0 0 16 Appointment of the Chairpersons of the Audit and Corporate Practices Management For 0 0 0 17 Approve the resolutions contained in the minutes of the general meeting held Management For 0 0 0 DORAL FINANCIAL CORPORATION Security: 25811P886 Meeting Type: Special Ticker: DRL Meeting Date: 12-Mar-2010 ISIN PR25811P8869 Vote Deadline Date: 11-Mar-2010 Agenda Management Total Ballot Shares: Last Vote Date: 09-Mar-2010 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 PROPOSAL TO AUTHORIZE AND APPROVE AN AMENDMENT TO OUR RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF OUR COMMON STOCK FROM 97,500,,000,,500,,000,000. Management For 0 0 0 2 PROPOSAL TO AUTHORIZE AND APPROVE, FOR PURPOSES OF THE RULES OF THE NEW YORK STOCK EXCHANGE, THE ISSUANCE OF 16,500,, WHICH WOULD BE IN EXCESS OF 20% OF OUR OUTSTANDING COMMON STOCK, IN CONNECTION WITH THE PROPOSED EXCHANGE OF OUR PREFERRED STOCK UPON THE TERMS AND CONDITIONS SET FORTH IN THE REGISTRATION STATEMENT. Management For 0 0 0 AMERICA MOVIL SAB DE CV, MEXICO Security: P0280A101 Meeting Type: ExtraOrdinary General Meeting Ticker: Meeting Date: 17-Mar-2010 ISIN MXP001691213 Vote Deadline Date: 11-Mar-2010 Agenda Management Total Ballot Shares: Last Vote Date: 04-Mar-2010 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Amend the various provisions of the Corporate Bylaws of the Company; resolutions in this regard Management For 0 0 0 2 Approve the designation of delegates who will carry out the resolutions passed by this meeting and, if relevant, formalize them as appropriate; resolutions in this regard Management For 0 0 0 AMERICA MOVIL SAB DE CV, MEXICO Security: P0280A101 Meeting Type: Ordinary General Meeting Ticker: Meeting Date: 17-Mar-2010 ISIN MXP001691213 Vote Deadline Date: 10-Mar-2010 Agenda Management Total Ballot Shares: Last Vote Date: 09-Mar-2010 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Approve to carry out transactions that represent 20% or more of the consolidated assets of the Company on the basis of numbers corresponding to the end of the fourth quarter of 2009, in accordance with that which is provided for in Section 17 of the Corporate Bylaws of the Company and in Article 47 of the Securities Market Law; resolutions in this regard Management For 0 0 0 2 Approve the designation of delegates who will carry out the resolutions passed by this meeting and, if relevant, formalize them as appropriate; resolutions in this regard Management For 0 0 0 AMERICA MOVIL SAB DE CV, MEXICO Security: P0280A119 Meeting Type: ExtraOrdinary General Meeting Ticker: Meeting Date: 17-Mar-2010 ISIN MXP001691015 Vote Deadline Date: 10-Mar-2010 Agenda Management Total Ballot Shares: Last Vote Date: 09-Mar-2010 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 PLEASE NOTE THAT ONLY MEXICAN NATIONALS HAVE VOTING RIGHTS AT THIS MEETING. IF YOU ARE A MEXICAN NATIONAL AND WOULD LIKE TO SUBMIT YOUR VOTE ON THIS MEETING PLEASE CONTACT YOUR CLIENT SERVICE REPRESENTATIVE. THANK YOU Non-Voting None Non Voting 2 Approve the amendment of various provisions of the Corporate bylaws of the Company, resolutions in this regard Management For 0 0 0 3 Approve, designation of delegates who will carry out the resolutions passed by this meeting and, if relevant, formalize them as appropriate, resolutions in this regard Management For 0 0 0 AMERICA MOVIL, S.A.B. DE C.V. Security: 02364W105 Meeting Type: Annual Ticker: AMX Meeting Date: 17-Mar-2010 ISIN US02364W1053 Vote Deadline Date: 12-Mar-2010 Agenda Management Total Ballot Shares: Last Vote Date: 15-Mar-2010 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 APPROVAL OF A PROPOSAL TO CARRY OUT OPERATIONS REPRESENTING 20% (TWENTY PER CENT) OR MORE OF THE COMPANY'S CONSOLIDATED ASSETS AS SET FORTH IN THE COMPANY'S FOURTH QUARTER 2, IN COMPLIANCE WITH PROVISION SEVENTEENTH OF THE COMPANY'S BY-LAWS AND ARTICLE 47 OF THE MEXICAN SECURITIES MARKET LAW. ADOPTIONS OF RESOLUTIONS THEREOF. Management None 0 0 0 2 APPOINTMENT OF DELEGATES TO EXECUTE AND, IF APPLICABLE, FORMALIZE THE RESOLUTIONS ADOPTED BY THE MEETING. ADOPTION OF RESOLUTIONS THEREOF. Management None 0 0 0 GRUPO ELEKTRA SA DE CV, CIUDAD DE MEXICO Security: Meeting Type: Annual General Meeting Ticker: Meeting Date: 23-Mar-10 ISIN MX01EL000003 Vote Deadline Date: 17-Mar-10 Agenda Total Ballot Shares: Last Vote Date: Item Proposal Proponent Recommendation For Against Abstain Take No Action PLEASE NOTE THAT ONLY MEXICAN NATIONALS MAY PARTICIPATE IN THIS MEETING THEREFORE THESE SHARES HAVE NO VOTING RIGHTS. Non-Voting 1 Presentation, reading, discussion, and if relevant, approval of the reports from the Board of Directors that are referred to in article 28 of the securities market law. Non-Voting 2 Presentation, reading, discussion, and if relevant, approval of the Company's financial statements for the FYE on 31 DEC 2009, after reading the report from the commissioner, as well as, if relevant, discussion and resolutions regarding the allocation of results and distribution of profit. Non-Voting 3 Presentation, reading, discussion, and if relevant, approval of the report from the audit committee of the Board of Directors of the Company, for FYE 31 DEC 2009. Non-Voting 4 Presentation, reading, discussion, and if relevant, approval of the report from the corporate practices committee of the Board of Directors of the Company, for the FYE on 31 DEC 2009. Non-Voting 5 Presentation, reading and approval of the report from teh Board of Directors regarding the policies for the acquisition and placement of shares, repurchase fund of the Company. Non-Voting 6 Discussion, and if relevant, appointment and/or of the Members of the Board of Directors and of the commissioner of the Company, as well as their compensation, and appointment and or ratification of the Secretary and of the Vice Secretary of the Company. Non-Voting 7 Appointment of special delegates of the meeting, to appear before the notary. Non-Voting AMERICA MOVIL SAB DE CV, MEXICO Security: P0280A101 Meeting Type: Special General Meeting Ticker: Meeting Date: 07-Apr-2010 ISIN MXP001691213 Vote Deadline Date: 30-Mar-2010 Agenda Management Total Ballot Shares: Last Vote Date: 24-Mar-2010 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Appointment and/or ratification, if relevant, of the members of the Board of Directors of the Company who are to be appointed by the series L Shareholders of the Company Management For 0 0 0 2 Approve the designation of delegates who will carry out the resolutions passed by this meeting and, if relevant, formalize them as appropriate; resolutions in this regard Management For 0 0 0 AMERICA MOVIL SAB DE CV, MEXICO Security: P0280A101 Meeting Type: Ordinary General Meeting Ticker: Meeting Date: 07-Apr-2010 ISIN MXP001691213 Vote Deadline Date: 31-Mar-10 Agenda Total Ballot Shares: N/A Last Vote Date: N/A Item Proposal Proponent Recommendation For Against Abstain Take No Action PLEASE NOTE THAT THESE SHARES HAVE NO VOTING RIGHTS, SHOULD YOU WISH TO ATTEND THE MEETING PERSONALLY, YOU MAY APPLY FOR AN ENTRANCE CARD BY CONTACTING YOUR CLIENT REPRESENTATIVE. THANK YOU. Non-Voting PLEASE BE ADVISED THAT ISSUER HAS INFORMED US THAT FOREIGNERS DO NOT HAVE RIGHT TO PARTICIPATE ON THE ORDINARY SHAREHOLDER MEETING ON AMXL. THEREFORE, WE WILL CONSIDER YOUR INSTRUCTIONS AS NULL BEST REGARDS. THANK YOU. Non-Voting 1 The information from the general Director prepared in accordance with the terms of Article 172 of the general mercantile Companies Law and 44, part xi, of the Securities Market law, accompanied by opinion of the Company for the FYE on 31 DEC 2009, as well as the opinion of the said report; the report from the Board of Directors that is referred to in line b of Article 172 of the general mercantile Companies Law, in which are established and explained the main accounting and information policies and criteria followed in the preperation of the Company's financial information; the information from the Board of Directors regarding the transactions and activities in which it intervened in accordance with the terms of Article 28, part iv, line e, of the Securities Market Law; the annual report regarding the activities conducted by the Audit Committee of the Company; the financial statements of the Company to 31 DEC 2009, which include a proposal for the payment of a cash dividend to shareholders of the Company; the report regarding the fulfillment of the tax obligations that are the Company's responsibility in accordance with Article 86, part xx, of the income tax law. Non-Voting 2 Ratification, as the case may be, of the performance of the Company's Board of Directors and the general Director for the FY 2009 and appointment and/or ratification, as the case may be, of the persons to become Members of the Company's Board of Directors, the Secretary and assistant Secretaries of such Practices Committees, as well as the determination of their compensations, resolutions in connection thereto. Non-Voting 3 Ratification, as the case may be, of the Executive Committees performance, of the Audit and Corporate practices and transactions Committee in puerto rico and the United States of America for FY 2009 and appointment and/or ratification, as the case may be, of the persons to become Members of the Company's Executive Committee, the Audit and corporate practices and transactions committee in Puerto rico and the United States of America, as well as the determination of the relevant compensations, resolutions in connection thereto. Non-Voting 4 Presentation and, as the case may be, approval of the Board of Directors, report on the Company's policies regarding the acquisition of own shares and, as the case may be, the placement thereof, presentation and, as the case may be, approval of a proposal in order to increase the amount of funds currently available for the acquisition in Article 56 of the securities market law, resolution in connection thereto. Non-Voting 5 Appointment of delegates to comply the resolutions adopted by this meeting and, as the case may be, to formalize them as applicable, resolutions in connection thereto. Non-Voting AMERICA MOVIL, S.A.B. DE C.V. Security: 02364W105 Meeting Type: Special Ticker: AMX Meeting Date: 07-Apr-2010 ISIN US02364W1053 Vote Deadline Date: 01-Apr-2010 Agenda Management Total Ballot Shares: Last Vote Date: 07-Apr-2010 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 APPOINTMENT OR, AS THE CASE MAY BE, REELECTION OF THE MEMBERS OF THE BOARD OF DIRECTORS OF THE COMPANY THAT THE HOLDERS OF THE SERIES "L" SHARES ARE ENTITLED TO APPOINT. ADOPTION OF RESOLUTIONS THEREON. Management None 0 0 0 2 APPOINTMENT OF DELEGATES TO EXECUTE AND, IF APPLICABLE, FORMALIZE THE RESOLUTIONS ADOPTED BY THE MEETING. ADOPTION OF RESOLUTIONS THEREON. Management None 0 0 0 CARNIVAL CORPORATION Security: Meeting Type: Annual Ticker: CCL Meeting Date: 13-Apr-2010 ISIN PA1436583006 Vote Deadline Date: 12-Apr-2010 Agenda Management Total Ballot Shares: Last Vote Date: 02-Mar-2010 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 TO RE-ELECT MICKY ARISON AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For 0 0 0 2 TO ELECT SIR JONATHON BAND AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For 0 0 0 3 TO RE-ELECT ROBERT H. DICKINSON AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For 0 0 0 4 TO RE-ELECT ARNOLD W. DONALD AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For 0 0 0 5 TO RE-ELECT PIER LUIGI FOSCHI AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For 0 0 0 6 TO RE-ELECT HOWARD S. FRANK AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For 0 0 0 7 TO RE-ELECT RICHARD J. GLASIER AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For 0 0 0 8 TO RE-ELECT MODESTO A. MAIDIQUE AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For 0 0 0 9 TO RE-ELECT SIR JOHN PARKER AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For 0 0 0 10 TO RE-ELECT PETER G. RATCLIFFE AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For 0 0 0 11 TO RE-ELECT STUART SUBOTNICK AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For 0 0 0 12 TO RE-ELECT LAURA WEIL AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For 0 0 0 13 TO RE-ELECT RANDALL J. WEISENBURGER AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For 0 0 0 14 TO RE-ELECT UZI ZUCKER AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For 0 0 0 15 TO RE-APPOINT THE UK FIRM OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR CARNIVAL PLC AND TO RATIFY THE SELECTION OF THE U.S. FIRM OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM FOR CARNIVAL CORPORATION. Management For 0 0 0 16 TO AUTHORIZE THE AUDIT COMMITTEE OF CARNIVAL PLC TO AGREE THE REMUNERATION OF THE INDEPENDENT AUDITORS OF CARNIVAL PLC. Management For 0 0 0 17 TO RECEIVE THE UK ACCOUNTS AND REPORTS OF THE DIRECTORS AND AUDITORS OF CARNIVAL PLC FOR THE YEAR ENDED NOVEMBER 30, 2009 (IN ACCORDANCE WITH LEGAL REQUIREMENTS APPLICABLE TO UK COMPANIES). Management For 0 0 0 18 TO APPROVE THE DIRECTORS' REMUNERATION REPORT OF CARNIVAL PLC FOR THE YEAR ENDED NOVEMBER 30, 2009 (IN ACCORDANCE WITH LEGAL REQUIREMENTS APPLICABLE TO UK COMPANIES). Management For 0 0 0 19 TO APPROVE THE GIVING OF AUTHORITY FOR THE ALLOTMENT OF NEW SHARES BY CARNIVAL PLC (IN ACCORDANCE WITH CUSTOMARY PRACTICE FOR UK COMPANIES). Management For 0 0 0 20 TO APPROVE THE DISAPPLICATION OF PRE-EMPTION RIGHTS IN RELATION TO THE ALLOTMENT OF NEW SHARES BY CARNIVAL PLC (IN ACCORDANCE WITH CUSTOMARY PRACTICE FOR UK COMPANIES). Management For 0 0 0 21 TO APPROVE A GENERAL AUTHORITY FOR CARNIVAL PLC TO BUY BACK CARNIVAL PLC ORDINARY SHARES IN THE OPEN MARKET (IN ACCORDANCE WITH LEGAL REQUIREMENTS APPLICABLE TO UK COMPANIES DESIRING TO IMPLEMENT SHARE BUY BACK PROGRAMS). Management For 0 0 0 22 TO CONSIDER A SHAREHOLDER PROPOSAL. Shareholder Against 0 0 0 BANCO LATINOAMERICANO DE COMERCIO EXT. Security: P16994132 Meeting Type: Annual Ticker: BLX Meeting Date: 14-Apr-2010 ISIN PAP169941328 Vote Deadline Date: 12-Apr-2010 Agenda Management Total Ballot Shares: Last Vote Date: 22-Mar-2010 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 TO APPROVE THE BANK'S AUDITED FINANCIAL STATEMENTS FOR THE FISCAL YEAR ENDED DECEMBER 31, 2009 (PROPOSAL 1). Management For 0 0 0 2 TO APPOINT DELOITTE AS THE BANK'S REGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010 (PROPOSAL 2). Management For 0 0 0 3 DIRECTOR Management For 1 HERMINIO A. BLANCO 0 0 0 2 WILLIAM DICK HAYES 0 0 0 3 MARIA DA GRACA FRANCA 0 0 0 COCA-COLA FEMSA, S.A.B DE C.V. Security: Meeting Type: Annual Ticker: KOF Meeting Date: 14-Apr-2010 ISIN US1912411089 Vote Deadline Date: 09-Apr-2010 Agenda Management Total Ballot Shares: Last Vote Date: 29-Mar-2010 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 REPORT OF THE CHIEF EXECUTIVE OFFICER OF COCA-COLA FEMSA, S.A.B. DE C.V., OPINION OF THE BOARD OF DIRECTORS REGARDING THE CONTENT OF THE REPORT OF CHIEF EXECUTIVE OFFICER AND REPORTS OF BOARD. Management None 0 0 0 2 REPORT WITH RESPECT TO THE COMPLIANCE OF TAX OBLIGATIONS. Management None 0 0 0 3 APPLICATION OF THE RESULTS FOR THE 2, INCLUDING THE PAYMENT OF A CASH DIVIDEND. Management None 0 0 0 4 PROPOSAL TO DETERMINE AS THE MAXIMUM AMOUNT OF RESOURCES TO BE USED FOR THE SHARE REPURCHASE PROGRAM. Management None 0 0 0 5 ELECTION OF MEMBERS AND SECRETARIES OF THE BOARD QUALIFICATION OF THEIR INDEPENDENCE, IN ACCORDANCE WITH SECURITIES MARKET LAW. Management None 0 0 0 6 ELECTION OF MEMBERS OF THE FOLLOWING COMMITTEES: (I) FINANCE AND PLANNING, (II) AUDIT, AND (III) CORPORATE PRACTICES. Management None 0 0 0 7 APPOINTMENT OF DELEGATES FOR THE FORMALIZATION OF THE MEETING'S RESOLUTION. Management None 0 0 0 8 READING AND, IF APPLICABLE, APPROVAL OF THE MINUTE. Management None 0 0 0 9 PROPOSAL TO AMEND ARTICLES 23 AND 29 OF THE BYLAWS OF THE COMPANY. Management None 0 0 0 10 APPOINTMENT OF DELEGATES FOR THE FORMALIZATION OF THE MEETING'S RESOLUTION. Management None 0 0 0 11 READING AND, IF APPLICABLE, APPROVAL OF THE MINUTE. Management None 0 0 0 LENNAR CORPORATION Security: Meeting Type: Annual Ticker: LEN Meeting Date: 14-Apr-2010 ISIN US5260571048 Vote Deadline Date: 13-Apr-2010 Agenda Management Total Ballot Shares: Last Vote Date: 02-Mar-2010 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 DIRECTOR Management For 1 IRVING BOLOTIN 0 0 0 2 STEVEN L. GERARD 0 0 0 3 SHERRILL W. HUDSON 0 0 0 4 R. KIRK LANDON 0 0 0 5 SIDNEY LAPIDUS 0 0 0 6 STUART A. MILLER 0 0 0 7 DONNA E. SHALALA 0 0 0 8 JEFFREY SONNENFELD 0 0 0 2 PROPOSAL TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For 0 0 0 3 STOCKHOLDER PROPOSAL REGARDING THE COMPANY'S BUILDING PRACTICES. Shareholder Against 0 0 0 FOMENTO ECONOMICO MEXICANO SAB DE CV, MEXICO Security: P4182H115 Meeting Type: Annual General Meeting Ticker: Meeting Date: 26-Apr-2010 ISIN MXP320321310 Vote Deadline Date: 16-Apr-2010 Agenda Management Total Ballot Shares: Last Vote Date: 07-Apr-2010 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Approve the presentation, discussion, and if relevant, and approval of the proposal to exchange 100% of the shares of the beer operations owned by fomento economico mexicano, s.a.b. de c.v. and or its subsidiaries for an ownership interest in the Companies of HEINEKEN HOLDING N.V. AND HEINEKEN N.V. Management For 0 0 0 2 Receive the report from the General Director of FOMENTO ECONOMICO MEXICANO, S.A.B. DE C.V., opinion of the Board of Directors regarding the content of the report from the General Director and reports from the Board of Directors itself with regard to the main accounting and information policies and criteria followed in the preparation of the financial information, as well as regarding the operations and activities in which it has intervened, reports from the Chairpersons of the audit and Corporate Practices Committees and the presentation of the financial statements for the 2009 FY, in accordance with the terms of Article 172 of the general mercantile Companies Law and of the applicable provisions from the Securities Market Law Management For 0 0 0 3 Receive the report regarding fulfillment of the tax obligations Management For 0 0 0 4 Approve the allocation of the results account from the 2009 FY, in which are included the declaration and payment of a cash dividend, in MXN, in the amount of MXN 0.1296608 for each one of the Series B shares and the amount of MXN 0.162076 for each one of the Series D Shares, for a total of MXN 0.648304 for each FEMSA Unit B and MXN 0.777965 for each FEMSA Unit BD Management For 0 0 0 5 Approve to establish as the maximum amount of funds that can be allocated to the purchase of the shares of the Company, the amount of MXN 3,000,000,000.00 Management For 0 0 0 6 Election of the members of the Board of Directors and Secretaries, Management For 0 0 0 7 Election of the members of the (i) Finance and planning, (ii) Audit and (iii) Management For 0 0 0 8 Appointment of delegates to formalize the resolutions of the meeting Management For 0 0 0 9 Approve the reading and if relevant of the meeting minutes Management For 0 0 0 GRUPO AEROPORTUARIO DELSURESTE S A DE S V Security: P4950Y100 Meeting Type: Annual General Meeting Ticker: Meeting Date: 26-Apr-2010 ISIN MXP001661018 Vote Deadline Date: 19-Apr-2010 Agenda Management Total Ballot Shares: Last Vote Date: 12-Mar-2010 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Receive the report from the General Director prepared in accordance with Article 172 of the General Mercantile Companies Law and Article 44, Part XI, of the Securities Market Law, accompanied by the opinion of the Outside Auditor, regarding the operations and results of the Company for the FY that ended on 31 DEC 2009, as well as the opinion of the Board of Directors regarding the contents of said report, report from the Board of Directors that is referred to in Article 172, Line B, of the General Mercantile Companies Law in which are contained the main accounting and information policies and criteria followed in the preparation of the Company's financial information, CONTD Management For 0 0 0 2 CONTD reports of the activities and transactions in which the Board of Directors intervened in accordance with Article 28 iveof the Securities Market Law, financial statements of the Company for the FY to 31 DEC 2009, both individual and consolidated, and allocation of the results from the fiscal year, annual report regarding the activities carried out by the Audit Committee in accordance with Article 43 of the Securities Market Law and the report regarding subsidiaries of the Company resolutions in this regard, report regarding the fulfillment of the tax obligations that are the responsibility of the Company in the Corporate and FYthat ended on 31 DEC 2008, in accordance with that which is required by Article 86, Part XX, of the Income Tax Lawas specified Non-Voting None Non Voting 3 Approve of the allocation of the results from the FYa proposal regarding the increase of the legal reserve,b approve the maximum amount of funds that the Company will be able to allocate to the acquisition of its own shares for the 2010 FY in accordance with the terms of Article 56 of the Securities Market Law, the provisions and policies related to the acquisition by the Company of its own shares, resolutions in this regard,cproposal from the Board of Directors to pay an ordinary, net dividend in cash coming from the balance of the unallocated profit account in the amount of MXN 2.50 for the series B and BB shares Management For 0 0 0 4 Ratify the Management of the Board of Directors and of the General Director for the 2009 fiscal year,ithe people who are members of or will be members of the Board of Directors of the Company, after classification of their independence, if relevant,iithe Chairperson of the Audit Committee, andiiithe people who are members of or will be members of the Committees of the Company, determination of the corresponding compensation Management For 0 0 0 5 Approve the designation of delegates who will carry out the resolutions passed by the meeting and, if relevant, formalize them as appropriate; resolutions in this regard Management For 0 0 0 SEABOARD CORPORATION Security: Meeting Type: Annual Ticker: SEB Meeting Date: 26-Apr-2010 ISIN US8115431079 Vote Deadline Date: 23-Apr-2010 Agenda Management Total Ballot Shares: Last Vote Date: 30-Mar-2010 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 DIRECTOR Management For 1 STEVEN J. BRESKY 0 0 0 2 DAVID A. ADAMSEN 0 0 0 3 DOUGLAS W. BAENA 0 0 0 4 JOSEPH E. RODRIGUES 0 0 0 5 EDWARD I. SHIFMAN, JR. 0 0 0 2 RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS OF THE COMPANY. Management For 0 0 0 TELMEX INTERNACIONAL SAB DE CV Security: P9043M104 Meeting Type: Annual General Meeting Ticker: Meeting Date: 28-Apr-2010 ISIN MX01TE090014 Vote Deadline Date: 21-Apr-2010 Agenda Management Total Ballot Shares: Last Vote Date: 08-Apr-2010 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Approve the designation or ratification, as the case may be, of the Members of the Board of Directors who are to be appointed by the Series l shareholders; resolutions in this regard Management For 0 0 0 2 Approve the designation of delegates to carry out and formalize the resolutions passed by the meeting; resolutions in this regard Management For 0 0 0 CEMEX SAB DE CV Security: P22561321 Meeting Type: Ordinary General Meeting Ticker: Meeting Date: 29-Apr-2010 ISIN MXP225611567 Vote Deadline Date: 20-Apr-2010 Agenda Management Total Ballot Shares: Last Vote Date: 07-Apr-2010 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Approve the presentation of the report of Chief Executive Officer including the financial statements and the report of the Board of Directors for the FYE on DEC 2009 in terms of Article 172 of the General Corporations Law and after getting the opinion of the Board of Directors on the report of the Chief Executive Officer, the Audit Committee and Corporate practices and the report on policies and on the review of the situation taxation of the Company Management For 0 0 0 2 Approve regarding the application of profits Management For 0 0 0 3 Approve to increase the variable part of the capital stock from the retained earnings Management For 0 0 0 4 Authorize the Board of administration of the Cement Industry Cemex, approve the shareholders for 750 million shares for their future signature date on behalf of investors before the convertible bonds in the shares of the Company previously issued and the subscription right as stated in Article 210 BIS of the negotiable instruments and credit transactions law will be not applicable in this case according to the resulting agreements of extraordinary shareholders meeting celebrated 04 SEP 2009 Management For 0 0 0 5 Appointment or ratification as the case may be of the Advisors Members of the Management For 0 0 0 6 Approve the compensation to the Members of the Board of Directors as well as the Members of the Audit Committee and the Corporate Practices Committee of the Company Management For 0 0 0 7 Approve the designation of delegates who will carry out and formalize the resolutions adopted at the ordinary shareholders meeting Management For 0 0 0 CEMEX, S.A.B. DE C.V. Security: Meeting Type: Annual Ticker: CX Meeting Date: 29-Apr-2010 ISIN US1512908898 Vote Deadline Date: 26-Apr-2010 Agenda Management Total Ballot Shares: Last Vote Date: 08-Apr-2010 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 PRESENTATION OF THE REPORT BY THE CHIEF EXECUTIVE OFFICER, INCLUDING THE COMPANY'S FINANCIAL STATEMENTS, REPORT OF VARIATIONS OF CAPITAL STOCK, AND PRESENTATION OF THE REPORT BY THE BOARD OF DIRECTORS, FOR THE FISCAL YEAR 2009, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For 0 0 0 2 RESOLUTION ON ALLOCATION OF PROFITS. Management For 0 0 0 3 PROPOSAL TO INCREASE THE CAPITAL STOCK OF THE COMPANY IN ITS VARIABLE PORTION THROUGH CAPITALIZATION OF RETAINED EARNINGS. Management For 0 0 0 4 RESOLUTION REGARDING A PROPOSAL SUBMITTED BY THE BOARD OF DIRECTORS TO ISSUE UP TO , WHICH SHALL BE KEPT IN THE TREASURY OF THE COMPANY, AND TO BE SUBSCRIBED AT A LATER TIME BY PUBLIC INVESTORS UPON CONVERSION OF THE CONVERTIBLE NOTES ISSUED IN ACCORDANCE WITH THE RESOLUTIONS OF THE EXTRAORDINARY GENERAL SHAREHOLDERS MEETING. Management For 0 0 0 5 APPOINTMENT OF DIRECTORS, MEMBERS AND PRESIDENT OF THE AUDIT, CORPORATE PRACTICES AND FINANCE COMMITTEES. Management For 0 0 0 6 COMPENSATION OF THE MEMBERS OF THE BOARD OF DIRECTORS AND OF THE AUDIT, CORPORATE PRACTICES AND FINANCE COMMITTEES. Management For 0 0 0 7 APPOINTMENT OF DELEGATES TO FORMALIZE THE RESOLUTIONS ADOPTED AT THE MEETING. Management For 0 0 0 GRUPO MEXICO SAB DE CV Security: P49538112 Meeting Type: Annual General Meeting Ticker: Meeting Date: 29-Apr-2010 ISIN MXP370841019 Vote Deadline Date: 22-Apr-2010 Agenda Management Total Ballot Shares: Last Vote Date: 19-Apr-2010 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Receive the report from the Executive Chairperson of the Company regarding the FY that ran from 1 JAN to 31 DEC 2009; approve the consolidated financial statements of the Company and its subsidiaries to 31 DEC 2009; reports that are referred to in Article 28, Part IV, Lines A, C, D and E, of the Securities Market Law, regarding the FY that ran from 1 JAN to 31 DEC 2009 Management For 0 0 0 2 Receive the report regarding the fulfillment of tax obligations that is referred to in Part XX of Article 86 of the Income Tax Law during the 2009 FY Management For 0 0 0 3 Approve the allocation of profit from the FYE on 31 DEC 2009 Management For 0 0 0 4 Receive the report that is referred to in Part III of Article 60 of the provisions of a general nature applicable to the issuers of securities and other securities market participants, including a report regarding the allocation of the funds destined for the acquisition of shares of the Company during the FYE on 31 DEC 2009; approve to determine the maximum amount of funds to be allocated to the acquisition of the shares of the Company during the 2010 FY Management For 0 0 0 5 Ratify the acts done by the Board of Directors, the Executive Chairperson and its committees, during the FY that ran from 1 JAN to 31 DEC 2009; appointment or reelection, of the Members of the Board of Directors of the Company and classification of their independence in accordance with Article 26 of the securities market law; appointment or reelection, of the Members of the committees of the Board itself and of their Chairpersons Management For 0 0 0 6 Approve the remuneration for the Members of the Board of Directors and for the Members of the committees of the Board itself Management For 0 0 0 7 Approve, designation of the delegates who will carry out and formalize the resolutions passed by this meeting Management For 0 0 0 CARSO GLOBAL TELECOM SAB DE CV Security: P2142R108 Meeting Type: Annual General Meeting Ticker: Meeting Date: 29-Apr-2010 ISIN MXP740451010 Vote Deadline Date: 19-Apr-10 Agenda Total Ballot Shares: Last Vote Date: Item Proposal Proponent Recommendation For Against Abstain Take No Action PLEASE NOTE THAT ONLY MEXICAN NATIONALS HAVE VOTING RIGHTS AT THIS MEETING. IF YOU ARE A MEXICAN NATIONAL AND WOULD LIKE TO SUBMIT YOUR VOICE ON THIS MEETING PLEASE CONTACT YOUR CLIENT SERVICE REPRESENTATIVE. THANK YOU. Non-Voting I Presentation and, if relevant, approval of the report from the general Director prepared in accordance with Article 172 of the general mercantile companies law and Article 172 of the general mercantile companies law and Article 44, Part XI, of the securities market law, accompanied by the opinion of the outside auditor, regarding the operations and results of the Board of Directors regarding the content of said report, presentation and, if relevant, approval of the report from the general mercantile companies law in which are contained the main accounting and information policies and criteria followed in the preperation of hte financial information of the Company, presentation and, if relevant, approval of the report of the activities and operations in which the Board of Directors intervened in accordance with Article 28, Part IV, Line E, of the securities market law, presentation and, if relevant, approval of the financial statements of the Company to 31 DEC 2009, both individual and consolidated, and allocation of the results from the FY, presentation and, if relevant, approval of the annual report regarding the activities carried out by the audit Committee in accordance with Article 43 of the securities market law and the report regarding the subsidiaries of the Company, presentation and, if relevant, approval of the report regarding the fulfillment of the obligations contained in Article 86, Part XX, of the income tax law in regard to the presentation of the report to the shareholders meeting regarding compliance with tax obligations that are the responsibility of the company resolutions in this regard. Non-Voting II Presentation and, if relevant, approval of the proposal for the allocation of results resolutions in this regard. Non-Voting III Ratifications, if relevant, of the term in office of the Board of Directors and of the general Director for the 2009 FY and appointment or ratification, if relevant, of the people who will make up the Board of Directors of the Company and other bodies, after classification of their independence, if relevant, as well as the Chairperson of the audit committee, as well as determination of the corresponding compensation resolutions in this regard. Non-Voting IV Approval of the maximum amount of funds that can be allocated to the acquisition of shares of the Company for the 2010 FY, as well as a proposal and, if relevant, approval regarding the provisions and policies related in this regard. Non-Voting V Designation of delegates who will carry out the resolutions passed by this meeting and, if relevant, formalize them as appropriate resolutions in this regard. Non-Voting TELEFONOS DE MEXICO S A B DE C V Security: P90413132 Meeting Type: Annual General Meeting Ticker: Meeting Date: 29-Apr-2010 ISIN MXP904131325 Vote Deadline Date: 22-Apr-2010 Agenda Management Total Ballot Shares: Last Vote Date: 08-Apr-2010 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Ratify the Members of the Board of Directors who are to be appointed by the series L shareholders Management For 0 0 0 2 Approve the delegation of the delegates to carry out and formalize the resolutions passed by the meeting Management For 0 0 0 GRUPO CASA SABA, S.A.B. DE C.V. Security: 40048P104 Meeting Type: Annual Ticker: SAB Meeting Date: 30-Apr-2010 ISIN US40048P1049 Vote Deadline Date: 26-Apr-2010 Agenda Management Total Ballot Shares: Last Vote Date: 19-Apr-2010 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 PRESENTATION, AND IN ITS CASE APPROVAL OF THE REPORT SUBMITTED BY THE BOARD FOR THE YEAR ENDED ON DECEMBER 31, 2009. Management None 0 0 0 2 PRESENTATION, AND IN ITS CASE, APPROVAL OF REPORT OF FULFILLMENT OF THE COMPANY'S TAX OBLIGATIONS FOR FISCAL YEAR 2008. Management None 0 0 0 3 PROPOSAL, AND IN ITS CASE APPROVAL OF THE ALLOCATION OF PROFITS. Management None 0 0 0 4 APPROVAL OF THE REPORT SUBMITTED BY CHIEF EXECUTIVE OFFICER, PURSUANT TO ARTICLE 44 SECTION XI OF THE SECURITIES MARKET LAW. Management None 0 0 0 5 APPROVAL OF THE OPINION SUBMITTED BY THE BOARD OF DIRECTORS REGARDING THE REPORT SUBMITTED BY THE CHIEF EXECUTIVE OFFICER. Management None 0 0 0 6 PRESENTATION, AND IN ITS CASE, APPROVAL OF THE AUDIT COMMITTEE'S ANNUAL REPORT. Management None 0 0 0 7 APPROVAL OF RESIGNATIONS, PROPOSAL TO APPOINT, AND IN ITS CASE, RATIFICATION OF THE MEMBERS OF THE BOARD AND THE SECRETARY. Management None 0 0 0 8 APPROVAL OF RESIGNATIONS, PROPOSAL TO APPOINT, AND RATIFICATION OF MEMBERS OF AUDIT COMMITTEE AND PRESIDENT OF SUCH COMMITTEE. Management None 0 0 0 9 APPROVAL OF RESIGNATION, PROPOSAL TO APPOINT, AND IN ITS CASE, THE RATIFICATION OF THE COMPANY'S CHIEF EXECUTIVE OFFICER. Management None 0 0 0 10 REMUNERATION FOR THE MEMBERS OF THE BOARD OF DIRECTORS, THE AUDIT COMMITTEE, AND THE SECRETARY OF THE COMPANY. Management None 0 0 0 11 GRANTING AND REVOCATION OF POWERS OF ATTORNEY. Management None 0 0 0 12 DESIGNATION OF DELEGATES WHO WILL FORMALIZE THE RESOLUTIONS TAKEN AT THIS MEETING. Management None 0 0 0 GRUPO TELEVISA, S.A.B. Security: 40049J206 Meeting Type: Annual Ticker: TV Meeting Date: 30-Apr-2010 ISIN US40049J2069 Vote Deadline Date: 27-Apr-2010 Agenda Management Total Ballot Shares: Last Vote Date: 26-Apr-2010 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 APPOINTMENT OR RATIFICATION, AS THE CASE MAY BE, OF THE MEMBERS OF THE BOARD OF DIRECTORS TO BE APPOINTED AT THIS MEETING PURSUANT TO ARTICLES TWENTY SIXTH, TWENTY SEVENTH AND OTHER APPLICABLE ARTICLES OF THE CORPORATE BY-LAWS. Management None 0 0 0 2 APPOINTMENT OF DELEGATES TO CARRY OUT AND FORMALIZE THE RESOLUTIONS ADOPTED AT THIS MEETING. Management None 0 0 0 POPULAR, INC. Security: Meeting Type: Annual Ticker: BPOP Meeting Date: 04-May-2010 ISIN PR7331741061 Vote Deadline Date: 03-May-2010 Agenda Management Total Ballot Shares: Last Vote Date: 18-Mar-2010 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR FOR THREE YEAR TERM: MICHAEL T. MASIN Management For 0 0 0 2 ELECTION OF DIRECTOR FOR THREE YEAR TERM: MANUEL MORALES JR. Management For 0 0 0 3 ELECTION OF DIRECTOR FOR THREE YEAR TERM: JOSE R. VIZCARRONDO Management For 0 0 0 4 ELECTION OF DIRECTOR FOR TWO YEAR TERM: ALEJANDRO M. BALLESTER Management For 0 0 0 5 ELECTION OF DIRECTOR FOR TWO YEAR TERM: CARLOS A. UNANUE Management For 0 0 0 6 AMEND ARTICLE FIFTH OF RESTATED CERTIFICATE OF INCORPORATION, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For 0 0 0 7 AMEND ARTICLE FIFTH OF THE RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE AUTHORIZED NUMBER OF SHARES OF COMMON STOCK, PAR VALUE $0.01 PER SHARE, FROM 700,000,,700,000,000. Management For 0 0 0 8 TO PROVIDE AN ADVISORY VOTE RELATED TO THE CORPORATION'S EXECUTIVE COMPENSATION PROGRAM. Management For 0 0 0 9 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE CORPORATION FOR 2010. Management For 0 0 0 10 TO APPROVE THE ADJOURNMENT OR POSTPONEMENT OF THE MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES. Management For 0 0 0 FRESH DEL MONTE PRODUCE INC. Security: G36738105 Meeting Type: Annual Ticker: FDP Meeting Date: 05-May-2010 ISIN KYG367381053 Vote Deadline Date: 04-May-2010 Agenda Management Total Ballot Shares: Last Vote Date: 29-Mar-2010 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 TO RE-ELECT AMIR ABU-GHAZALEH AS A DIRECTOR FOR A TERM EXPIRING AT THE 2 Management For 0 0 0 2 TO RE-ELECT SALVATORE H. ALFIERO AS A DIRECTOR FOR A TERM EXPIRING AT THE 2 Management For 0 0 0 3 TO RE-ELECT EDWARD L. BOYKIN AS A DIRECTOR FOR A TERM EXPIRING AT THE 2 Management For 0 0 0 4 PROPOSAL TO APPROVE AND ADOPT THE COMPANY'S FINANCIAL STATEMENTS FOR FISCAL YEAR ENDED JANUARY 1, 2010. Management For 0 0 0 5 PROPOSAL TO APPROVE AND RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management For 0 0 0 6 PROPOSAL TO APPROVE AND ADOPT THE 2010 NON- EMPLOYEE DIRECTORS EQUITY PLAN. Management For 0 0 0 7 PROPOSAL TO APPROVE AND ADOPT THE PERFORMANCE INCENTIVE PLAN FOR SENIOR EXECUTIVES. Management For 0 0 0 8 PROPOSAL TO APPROVE AND ADOPT THE LONG- TERM INCENTIVE PLAN. Management For 0 0 0 TECO ENERGY, INC. Security: Meeting Type: Annual Ticker: TE Meeting Date: 05-May-2010 ISIN US8723751009 Vote Deadline Date: 04-May-2010 Agenda Management Total Ballot Shares: Last Vote Date: 12-Mar-2010 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: JOHN B. RAMIL Management For 0 0 0 2 ELECTION OF DIRECTOR: TOM L. RANKIN Management For 0 0 0 3 ELECTION OF DIRECTOR: WILLIAM D. ROCKFORD Management For 0 0 0 4 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITOR FOR 2010. Management For 0 0 0 5 APPROVAL OF THE COMPANY'S 2 Management For 0 0 0 6 AMENDMENT OF THE COMPANY'S EQUAL EMPLOYMENT OPPORTUNITY POLICY. Shareholder Against 0 0 0 CARIBBEAN UTILITIES COMPANY, LTD. Security: G1899E146 Meeting Type: Annual Ticker: CUPUF Meeting Date: 11-May-2010 ISIN KYG1899E1465 Vote Deadline Date: 06-May-2010 Agenda Management Total Ballot Shares: Last Vote Date: 07-Apr-2010 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 THE ELECTION AS DIRECTORS OF THE COMPANY THE NOMINEES NAMED IN THE ACCOMPANYING INFORMATION CIRCULAR; Management For 0 0 0 2 THE APPOINTMENT OF ERNST & YOUNG LTD. AS AUDITORS OF THE COMPANY AND THE AUTHORIZATION OF THE DIRECTORS TO FIX THE AUDITORS' REMUNERATION. Management For 0 0 0 DORAL FINANCIAL CORPORATION Security: 25811P886 Meeting Type: Annual Ticker: DRL Meeting Date: 12-May-2010 ISIN PR25811P8869 Vote Deadline Date: 11-May-2010 Agenda Management Total Ballot Shares: Last Vote Date: 19-Apr-2010 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 DIRECTOR Management For 1 DENNIS G. BUCHERT 0 0 0 2 JAMES E. GILLERAN 0 0 0 3 DOUGLAS L. JACOBS 0 0 0 4 DAVID E. KING 0 0 0 5 MARK KLEINMAN 0 0 0 6 HOWARD M. LEVKOWITZ 0 0 0 7 RAYMOND J. QUINLAN 0 0 0 8 GERARD L. SMITH 0 0 0 9 FRANK W. BAIER 0 0 0 10 GLEN R. WAKEMAN 0 0 0 2 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For 0 0 0 NORFOLK SOUTHERN CORPORATION Security: Meeting Type: Annual Ticker: NSC Meeting Date: 13-May-2010 ISIN US6558441084 Vote Deadline Date: 12-May-2010 Agenda Management Total Ballot Shares: Last Vote Date: 29-Mar-2010 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: THOMAS D. BELL, JR. Management For 0 0 0 2 ELECTION OF DIRECTOR: ALSTON D. CORRELL Management For 0 0 0 3 ELECTION OF DIRECTOR: LANDON HILLIARD Management For 0 0 0 4 ELECTION OF DIRECTOR: BURTON M. JOYCE Management For 0 0 0 5 RATIFICATION OF THE APPOINTMENT OF KPMG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS NORFOLK SOUTHERN'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2010. Management For 0 0 0 6 APPROVAL OF AMENDMENT TO ARTICLES OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS. Management For 0 0 0 7 APPROVAL OF THE NORFOLK SOUTHERN CORPORATION LONG-TERM INCENTIVE PLAN, AS AMENDED. Management For 0 0 0 8 APPROVAL OF THE NORFOLK SOUTHERN CORPORATION EXECUTIVE MANAGEMENT INCENTIVE PLAN, AS AMENDED. Management For 0 0 0 9 STOCKHOLDER PROPOSAL CONCERNING CORPORATE POLITICAL CONTRIBUTIONS. Shareholder Against 0 0 0 THE WESTERN UNION COMPANY Security: Meeting Type: Annual Ticker: WU Meeting Date: 14-May-2010 ISIN US9598021098 Vote Deadline Date: 13-May-2010 Agenda Management Total Ballot Shares: Last Vote Date: 29-Mar-2010 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: DINYAR S. DEVITRE Management For 0 0 0 2 ELECTION OF DIRECTOR: CHRISTINA A. GOLD Management For 0 0 0 3 ELECTION OF DIRECTOR: BETSY D. HOLDEN Management For 0 0 0 4 ELECTION OF DIRECTOR: WULF VON SCHIMMELMANN Management For 0 0 0 5 RATIFICATION OF SELECTION OF AUDITORS Management For 0 0 0 AIRTRAN HOLDINGS, INC. Security: 00949P108 Meeting Type: Annual Ticker: AAI Meeting Date: 18-May-2010 ISIN US00949P1084 Vote Deadline Date: 17-May-2010 Agenda Management Total Ballot Shares: Last Vote Date: 07-Apr-2010 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 DIRECTOR Management For 1 J. VERONICA BIGGINS 0 0 0 2 ROBERT L. FORNARO 0 0 0 3 ALEXIS P. MICHAS 0 0 0 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management For 0 0 0 IMPELLAM GROUP PLC, LUTON Security: G47192102 Meeting Type: Annual General Meeting Ticker: Meeting Date: 19-May-2010 ISIN GB00B2Q2M073 Vote Deadline Date: 12-May-2010 Agenda Management Total Ballot Shares: Last Vote Date: 26-Apr-2010 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Receive the Company's accounts and the reports of the Directors and the Auditors for the FYE 31 DEC 2009 Management For 0 0 0 2 Re-appoint PricewaterhouseCoopers as the Auditors of the Company until the conclusion of the next general meeting at which accounts are laid before the Company and authorize the Directors to determine their remuneration Management For 0 0 0 3 Re-elect Andrew Burchall as a Director Management For 0 0 0 4 Re-elect Noel Harwerth as a Director Management For 0 0 0 5 Re-elect Kevin Mahoney as a Director Management For 0 0 0 6 Authorize the Directors to make political donations and to incur political expenditure Management For 0 0 0 7 Authorize the Directors to issue relevant securities up to an aggregate nominal value of GBP 150,196 Management For 0 0 0 8 Approve to disapply the pre-emption rights in respect of equity securities up to a nominal value of GBP 45,058 Management For 0 0 0 9 Authorize the Directors to buy back a maximum of 4,505,888 ordinary shares in the Company Management For 0 0 0 10 Amend the Company's Memorandum and adopt the new Articles of Association Management For 0 0 0 RAILAMERICA, INC. Security: Meeting Type: Annual Ticker: RA Meeting Date: 20-May-2010 ISIN US7507534029 Vote Deadline Date: 19-May-2010 Agenda Management Total Ballot Shares: Last Vote Date: 19-Apr-2010 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 DIRECTOR Management For 1 JOHN E. GILES 0 0 0 2 VINCENT T. MONTGOMERY 0 0 0 3 RAY M. ROBINSON 0 0 0 2 RATIFICATION OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010 Management For 0 0 0 ROYAL CARIBBEAN CRUISES LTD. Security: V7780T103 Meeting Type: Annual Ticker: RCL Meeting Date: 20-May-2010 ISIN LR0008862868 Vote Deadline Date: 19-May-2010 Agenda Management Total Ballot Shares: Last Vote Date: 08-Apr-2010 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 DIRECTOR Management For 1 WILLIAM L. KIMSEY 0 0 0 2 GERT W. MUNTHE 0 0 0 3 THOMAS J. PRITZKER 0 0 0 4 BERNT REITAN 0 0 0 2 APPROVAL OF AN ADDITIONAL 6,000,'S 2 Management For 0 0 0 3 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S PRINCIPAL INDEPENDENT AUDITOR FOR 2010. Management For 0 0 0 4 THE SHAREHOLDER PROPOSAL SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Shareholder Against 0 0 0 SEACOR HOLDINGS INC. Security: Meeting Type: Annual Ticker: CKH Meeting Date: 20-May-2010 ISIN US8119041015 Vote Deadline Date: 19-May-2010 Agenda Management Total Ballot Shares: Last Vote Date: 29-Apr-2010 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 DIRECTOR Management For 1 CHARLES FABRIKANT 0 0 0 2 PIERRE DE DEMANDOLX 0 0 0 3 RICHARD FAIRBANKS 0 0 0 4 JOHN C. HADJIPATERAS 0 0 0 5 OIVIND LORENTZEN 0 0 0 6 ANDREW R. MORSE 0 0 0 7 CHRISTOPHER REGAN 0 0 0 8 STEVEN WEBSTER 0 0 0 9 STEVEN J. WISCH 0 0 0 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS SEACOR'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management For 0 0 0 CONSOLIDATED WATER COMPANY LIMITED Security: G23773107 Meeting Type: Annual Ticker: CWCO Meeting Date: 25-May-2010 ISIN KYG237731073 Vote Deadline Date: 24-May-2010 Agenda Management Total Ballot Shares: Last Vote Date: 19-Apr-2010 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: BRIAN E. BUTLER Management For 0 0 0 2 TO RATIFY THE SELECTION OF MARCUMRACHLIN, A DIVISION OF MARCUM LLP, AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010, AT THE REMUNERATION TO BE DETERMINED BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS. Management For 0 0 0 CHIQUITA BRANDS INTERNATIONAL, INC. Security: Meeting Type: Annual Ticker: CQB Meeting Date: 27-May-2010 ISIN US1700328099 Vote Deadline Date: 26-May-2010 Agenda Management Total Ballot Shares: Last Vote Date: 19-Apr-2010 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 DIRECTOR Management For 1 FERNANDO AGUIRRE 0 0 0 2 KERRII B. ANDERSON 0 0 0 3 HOWARD W. BARKER, JR. 0 0 0 4 WILLIAM H. CAMP 0 0 0 5 ROBERT W. FISHER 0 0 0 6 CLARE M. HASLER 0 0 0 7 DURK I. JAGER 0 0 0 8 JAIME SERRA 0 0 0 9 STEVEN P. STANBROOK 0 0 0 2 APPROVE THE CHIQUITA STOCK AND INCENTIVE PLAN, AS AMENDED, TO INCREASE BY 1,100, Management For 0 0 0 3 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For 0 0 0 MASTEC, INC. Security: Meeting Type: Annual Ticker: MTZ Meeting Date: 27-May-2010 ISIN US5763231090 Vote Deadline Date: 26-May-2010 Agenda Management Total Ballot Shares: Last Vote Date: 19-Apr-2010 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 DIRECTOR Management For 1 ROBERT J. DWYER 0 0 0 2 FRANK E. JAUMOT 0 0 0 3 JOSE S. SORZANO 0 0 0 2 RATIFICATION OF THE APPOINTMENT OF BDO SEIDMAN LLP AS MASTEC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For 0 0 0 ORTHOFIX INTERNATIONAL N.V. Security: N6748L102 Meeting Type: Annual Ticker: OFIX Meeting Date: 27-May-2010 ISIN ANN6748L1027 Vote Deadline Date: 26-May-2010 Agenda Management Total Ballot Shares: Last Vote Date: 06-May-2010 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 DIRECTOR Management For 1 JAMES F. GERO 0 0 0 2 JERRY C. BENJAMIN 0 0 0 3 GUY J. JORDAN 0 0 0 4 THOMAS J. KESTER 0 0 0 5 MICHAEL R. MAINELLI 0 0 0 6 ALAN W. MILINAZZO 0 0 0 7 MARIA SAINZ 0 0 0 8 WALTER P. VON WARTBURG 0 0 0 9 KENNETH R. WEISSHAAR 0 0 0 2 PROPOSAL TO APPROVE AMENDMENT NO. 3 TO THE AMENDED AND RESTATED STOCK PURCHASE PLAN. Management For 0 0 0 3 PROPOSAL TO APPROVE THE BALANCE SHEET AND INCOME STATEMENT AT AND FOR THE YEAR ENDED DECEMBER 31, 2009. Management For 0 0 0 4 PROPOSAL TO RATIFY THE SELECTION OF ERNST & YOUNG AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR ORTHOFIX AND ITS SUBSIDIARIES FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management For 0 0 0 TRAILER BRIDGE, INC. Security: Meeting Type: Annual Ticker: TRBR Meeting Date: 27-May-2010 ISIN US8927821038 Vote Deadline Date: 26-May-2010 Agenda Management Total Ballot Shares: Last Vote Date: 05-May-2010 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 DIRECTOR Management For 1 ROBERT P. BURKE 0 0 0 2 MALCOM P. MCLEAN, JR. 0 0 0 3 GREGGORY B. MENDENHALL 0 0 0 4 DOUGLAS E. SCHIMMEL 0 0 0 5 ALLEN L. STEVENS 0 0 0 6 NICKEL VAN REESEMA 0 0 0 2 TO APPROVE THE AMENDMENT TO THE COMPANY'S STOCK INCENTIVE PLAN. Management For 0 0 0 3 TO APPROVE THE AMENDMENT TO THE COMPANY'S NON-EMPLOYEE DIRECTOR STOCK INCENTIVE PLAN. Management For 0 0 0 4 TO RATIFY THE APPOINTMENT OF BDO SEIDMAN, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2010. Management For 0 0 0 SPANISH BROADCASTING SYSTEM, INC. Security: Meeting Type: Annual Ticker: SBSA Meeting Date: 03-Jun-2010 ISIN US8464258826 Vote Deadline Date: 02-Jun-2010 Agenda Management Total Ballot Shares: Last Vote Date: 26-Apr-2010 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 DIRECTOR Management For 1 RAUL ALARCON, JR. 0 0 0 2 JOSEPH A. GARCIA 0 0 0 3 JOSE A. VILLAMIL 0 0 0 4 MITCHELL A. YELEN 0 0 0 5 JASON L. SHRINSKY 0 0 0 WATSCO, INC. Security: Meeting Type: Annual Ticker: WSO Meeting Date: 04-Jun-2010 ISIN US9426222009 Vote Deadline Date: 03-Jun-2010 Agenda Management Total Ballot Shares: Last Vote Date: 29-Apr-2010 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 DIRECTOR Management For 1 ROBERT L. BERNER III 0 0 0 CEMEX SAB DE CV Security: P22561321 Meeting Type: Special General Meeting Ticker: Meeting Date: 09-Jun-2010 ISIN MXP225611567 Vote Deadline Date: 28-May-2010 Agenda Management Total Ballot Shares: Last Vote Date: 10-May-2010 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 Approve to consolidate the issuance documents for un amortizable common share certificates denominated Cemex .CPO, to amend Section 1 of the issuance documents and increase the number of Cemex.CPOS to be subscribed for later because of the conversion of bonds issued by Cemex, S.A.B. De C.V., all of the foregoing for the purpose of carrying out the resolutions passed by the AGM of shareholders of Cemex , S.A.B. De C.V. held on 29 APR 2010 Management For 0 0 0 2 Approve the designation of special delegates Management For 0 0 0 3 Approve the meeting minutes Management For 0 0 0 CEMEX, S.A.B. DE C.V. Security: Meeting Type: Annual Ticker: CX Meeting Date: 09-Jun-2010 ISIN US1512908898 Vote Deadline Date: 04-Jun-2010 Agenda Management Total Ballot Shares: Last Vote Date: 24-May-2010 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 CONSOLIDATE THE INDENTURES GOVERNING THE NON-REDEEMABLE ORDINARY PARTICIPATION CERTIFICATES NAMED "CEMEX.CPO", TO AMEND CLAUSE FIRST OF THE INDENTURE AND TO INCREASE THE NUMBER OF "CEMEX.CPO"S TO BE SUBSCRIBED AT A LATER DATE AS A RESULT OF THE CONVERSION OF NOTES ISSUED, ALL OF THE FOREGOING TO COMPLY WITH RESOLUTIONS ADOPTED BY GENERAL MEETING HELD ON APRIL 29, 2010. Management For 0 0 0 2 APPOINTMENT OF SPECIAL DELEGATES. Management For 0 0 0 3 READING AND APPROVAL OF THE MINUTES OF THE MEETING. Management For 0 0 0 FREEPORT-MCMORAN COPPER & GOLD INC. Security: 35671D857 Meeting Type: Annual Ticker: FCX Meeting Date: 09-Jun-2010 ISIN US35671D8570 Vote Deadline Date: 08-Jun-2010 Agenda Management Total Ballot Shares: Last Vote Date: 29-Apr-2010 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 DIRECTOR Management For 1 RICHARD C. ADKERSON 0 0 0 2 ROBERT J. ALLISON, JR. 0 0 0 3 ROBERT A. DAY 0 0 0 4 GERALD J. FORD 0 0 0 5 H. DEVON GRAHAM, JR. 0 0 0 6 CHARLES C. KRULAK 0 0 0 7 BOBBY LEE LACKEY 0 0 0 8 JON C. MADONNA 0 0 0 9 DUSTAN E. MCCOY 0 0 0 10 JAMES R. MOFFETT 0 0 0 11 B. M. RANKIN, JR. 0 0 0 12 STEPHEN H. SIEGELE 0 0 0 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For 0 0 0 3 ADOPTION OF THE AMENDED AND RESTATED 2 Management For 0 0 0 4 STOCKHOLDER PROPOSAL REGARDING THE SELECTION OF A CANDIDATE WITH ENVIRONMENTAL EXPERTISE TO BE RECOMMENDED FOR ELECTION TO THE COMPANY'SBOARD OF DIRECTORS. Shareholder Against 0 0 0 5 STOCKHOLDER PROPOSAL REGARDING THE ADOPTION OF A POLICY REQUIRING SENIOR EXECUTIVES TO RETAIN SHARES ACQUIRED THROUGH EQUITY COMPENSATIONPROGRAMS UNTIL TWO YEARS FOLLOWING TERMINATION OF THEIR EMPLOYMENT. Shareholder Against 0 0 0 STEINER LEISURE LIMITED Security: P8744Y102 Meeting Type: Annual Ticker: STNR Meeting Date: 10-Jun-2010 ISIN BSP8744Y1024 Vote Deadline Date: 09-Jun-2010 Agenda Management Total Ballot Shares: Last Vote Date: 29-Apr-2010 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 DIRECTOR Management For 1 CYNTHIA R. COHEN 0 0 0 2 DENISE DICKINS 0 0 0 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management For 0 0 0 ATLANTIC TELE-NETWORK, INC. Security: Meeting Type: Annual Ticker: ATNI Meeting Date: 16-Jun-2010 ISIN US0490792050 Vote Deadline Date: 15-Jun-2010 Agenda Management Total Ballot Shares: Last Vote Date: 14-May-2010 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 DIRECTOR Management For 1 MARTIN L. BUDD 0 0 0 2 THOMAS V. CUNNINGHAM 0 0 0 3 MICHAEL T. FLYNN 0 0 0 4 CORNELIUS B. PRIOR, JR. 0 0 0 5 MICHAEL T. PRIOR 0 0 0 6 CHARLES J. ROESSLEIN 0 0 0 7 BRIAN A. SCHUCHMAN 0 0 0 2 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR 2010. Management For 0 0 0 MICROMET, INC. Security: 59509C105 Meeting Type: Annual Ticker: MITI Meeting Date: 22-Jun-2010 ISIN US59509C1053 Vote Deadline Date: 21-Jun-2010 Agenda Management Total Ballot Shares: Last Vote Date: 11-May-2010 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 DIRECTOR Management For 1 MR. JERRY C. BENJAMIN 0 0 0 2 DR. KAPIL DHINGRA 0 0 0 2 TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF MICROMET, INC. FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2010. Management For 0 0 0 TEEKAY CORPORATION Security: Y8564W103 Meeting Type: Annual Ticker: TK Meeting Date: 23-Jun-2010 ISIN MHY8564W1030 Vote Deadline Date: 22-Jun-2010 Agenda Management Total Ballot Shares: Last Vote Date: 14-May-2010 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 DIRECTOR Management For 1 PETER JANSON 0 0 0 2 EILEEN MERCIER 0 0 0 3 TORE SANDVOLD 0 0 0 DORAL FINANCIAL CORPORATION Security: 25811P886 Meeting Type: Special Ticker: DRL Meeting Date: 28-Jun-2010 ISIN PR25811P8869 Vote Deadline Date: 25-Jun-2010 Agenda Management Total Ballot Shares: Last Vote Date: 14-Jun-2010 Item Proposal Proponent Recommendation For Against Abstain Take No Action 1 ISSUANCE OF SHARES OF COMMON STOCK UPON CONVERSION OF SHARES OF MANDATORILY CONVERTIBLE NON-CUMULATIVE NON-VOTING PREFERRED STOCK, $1.00 PAR VALUE & $1,(I) EXCEEDS 20% OF VOTING POWER OR SHARES OF COMMON STOCK OUTSTANDING, (II) INVOLVES ISSUANCES TO DIRECTORS, OFFICERS, SUBSTANTIAL SECURITYHOLDERS, THEIR AFFILIATES OR ENTITIES. Management For 0 0 0 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) The Herzfeld Caribbean Basin Fund, Inc. By (Signature and Title)* /s/ Thomas J. Herzfeld - President & Chairman Date July XX, 2010 * Print the name and title of each signing officer under his or her signature.
